PER CURIAM.
Petitioner contends that he was deprived of a right to a fair trial by virtue of the fact that shortly after the crime was committed he was subjected to an illegally suggestive lineup without benefit of counsel. This point was raised at the trial level by a motion to suppress, which was denied. The judgment of conviction and sentence was affirmed on appeal. See: Mack v. State, 323 So.2d 289 (Fla. 3d DCA 1975).
*812The petition filed herein shows on its face that the trial court was correct in summarily denying the petition to vacate. See: Paramore v. State, 251 So.2d 344 (Fla. 3d DCA 1971); State v. Matera, 266 So.2d 661 (Fla.1972); Yanks v. State, 273 So.2d 401 (Fla. 3d DCA 1973); Nelson v. State, 281 So.2d 49 (Fla. 3d DCA 1973).
Therefore, the order under review is affirmed and the relief sought by the petitioner is denied.